Exhibit 10.9

 

CLASSMATES ONLINE, INC.

2004 STOCK PLAN

STOCK OPTION AGREEMENT

 


A.            THE BOARD HAS ADOPTED THE PLAN FOR THE PURPOSE OF RETAINING THE
SERVICES OF SELECTED EMPLOYEES AND INDEPENDENT CONTRACTORS WHO PROVIDE SERVICES
TO THE CORPORATION (OR ANY PARENT OR SUBSIDIARY).


 


B.            OPTIONEE IS TO RENDER VALUABLE SERVICES TO THE CORPORATION (OR A
PARENT OR SUBSIDIARY), AND THIS AGREEMENT IS EXECUTED PURSUANT TO, AND IS
INTENDED TO CARRY OUT THE PURPOSES OF, THE PLAN IN CONNECTION WITH THE
CORPORATION’S GRANT OF AN OPTION TO OPTIONEE.


 


C.            ALL CAPITALIZED TERMS IN THIS AGREEMENT SHALL HAVE THE MEANING
ASSIGNED TO THEM IN THE ATTACHED APPENDIX.


 

NOW, THEREFORE, it is hereby agreed as follows:

 


1.             GRANT OF OPTION.  THE CORPORATION HEREBY GRANTS TO OPTIONEE, AS
OF THE GRANT DATE, AN OPTION TO PURCHASE UP TO THE NUMBER OF OPTION SHARES
SPECIFIED IN THE GRANT NOTICE.  THE OPTION SHARES SHALL BE PURCHASABLE FROM TIME
TO TIME DURING THE OPTION TERM SPECIFIED IN PARAGRAPH 2 AT THE EXERCISE PRICE.


 


2.             OPTION TERM.  THIS OPTION SHALL EXPIRE AT THE CLOSE OF BUSINESS
ON THE EXPIRATION DATE, UNLESS SOONER TERMINATED IN ACCORDANCE WITH PARAGRAPH 5
OR 6.


 


3.             LIMITED TRANSFERABILITY.


 


(A)           EXCEPT AS OTHERWISE PROVIDED IN THIS PARAGRAPH 3, THIS OPTION
SHALL BE NEITHER TRANSFERABLE NOR ASSIGNABLE BY OPTIONEE OTHER THAN BY WILL OR
THE LAWS OF INHERITANCE FOLLOWING OPTIONEE’S DEATH AND MAY BE EXERCISED, DURING
OPTIONEE’S LIFETIME, ONLY BY OPTIONEE.


 


(B)           WITH THE PLAN ADMINISTRATOR’S CONSENT, THIS OPTION MAY BE ASSIGNED
IN WHOLE OR IN PART DURING OPTIONEE’S LIFETIME TO ONE OR MORE MEMBERS OF
OPTIONEE’S FAMILY OR TO A TRUST ESTABLISHED FOR THE EXCLUSIVE BENEFIT OF ONE OR
MORE SUCH FAMILY MEMBERS, TO THE EXTENT SUCH ASSIGNMENT IS IN CONNECTION WITH
THE OPTIONEE’S ESTATE PLAN.  THE ASSIGNED PORTION SHALL BE EXERCISABLE ONLY BY
THE PERSON OR PERSONS WHO ACQUIRE A PROPRIETARY INTEREST IN THE OPTION PURSUANT
TO SUCH ASSIGNMENT.  THE TERMS APPLICABLE TO THE ASSIGNED PORTION SHALL BE THE
SAME AS THOSE IN EFFECT FOR THIS OPTION IMMEDIATELY PRIOR TO SUCH ASSIGNMENT.


 


(C)           OPTIONEE MAY DESIGNATE ONE OR MORE PERSONS AS THE BENEFICIARY OR
BENEFICIARIES OF THIS OPTION, AND THIS OPTION SHALL, IN ACCORDANCE WITH SUCH
DESIGNATION, AUTOMATICALLY BE TRANSFERRED TO SUCH BENEFICIARY OR BENEFICIARIES
UPON THE OPTIONEE’S DEATH WHILE HOLDING THIS OPTION.  SUCH BENEFICIARY OR
BENEFICIARIES SHALL TAKE THE TRANSFERRED OPTION SUBJECT TO ALL THE TERMS AND
CONDITIONS OF THIS AGREEMENT, INCLUDING (WITHOUT LIMITATION) THE LIMITED TIME
PERIOD DURING WHICH THIS OPTION MAY, PURSUANT TO PARAGRAPH 5, BE EXERCISED
FOLLOWING OPTIONEE’S DEATH.

 

--------------------------------------------------------------------------------


 


4.             DATES OF EXERCISE.  THIS OPTION SHALL BECOME EXERCISABLE FOR THE
OPTION SHARES IN ONE OR MORE INSTALLMENTS AS SPECIFIED IN THE GRANT NOTICE.  AS
THE OPTION BECOMES EXERCISABLE FOR SUCH INSTALLMENTS, THOSE INSTALLMENTS SHALL
ACCUMULATE, AND THE OPTION SHALL REMAIN EXERCISABLE FOR THE ACCUMULATED
INSTALLMENTS UNTIL THE CLOSE OF BUSINESS ON THE EXPIRATION DATE OR SOONER
TERMINATION OF THE OPTION TERM UNDER PARAGRAPH 5 OR 6.


 


5.             CESSATION OF SERVICE.  THE OPTION TERM SPECIFIED IN PARAGRAPH 2
SHALL TERMINATE (AND THIS OPTION SHALL CEASE TO BE OUTSTANDING) PRIOR TO THE
EXPIRATION DATE SHOULD ANY OF THE FOLLOWING PROVISIONS BECOME APPLICABLE:


 


(A)           SHOULD OPTIONEE CEASE TO REMAIN IN SERVICE FOR ANY REASON (OTHER
THAN DEATH, PERMANENT DISABILITY, MISCONDUCT OR INVOLUNTARY TERMINATION
FOLLOWING A CORPORATE TRANSACTION OR CHANGE IN CONTROL) WHILE THIS OPTION IS
OUTSTANDING, THEN THIS OPTION SHALL TERMINATE UPON THE EARLIER OF (I) THE
EXPIRATION OF THE THREE (3) MONTH PERIOD MEASURED FROM THE DATE OF SUCH
CESSATION OF SERVICE OR (II) THE CLOSE OF BUSINESS ON THE EXPIRATION DATE.


 


(B)           SHOULD OPTIONEE DIE WHILE THIS OPTION IS OUTSTANDING, THEN THE
PERSONAL REPRESENTATIVE OF OPTIONEE’S ESTATE OR THE PERSON OR PERSONS TO WHOM
THE OPTION IS TRANSFERRED PURSUANT TO OPTIONEE’S WILL OR THE LAWS OF INHERITANCE
SHALL HAVE THE RIGHT TO EXERCISE THIS OPTION.  HOWEVER, IF OPTIONEE HAS
DESIGNATED ONE OR MORE BENEFICIARIES OF THIS OPTION, THEN THOSE PERSONS SHALL
HAVE THE EXCLUSIVE RIGHT TO EXERCISE THIS OPTION FOLLOWING OPTIONEE’S DEATH. 
ANY SUCH RIGHT TO EXERCISE THIS OPTION SHALL LAPSE, AND THIS OPTION SHALL
TERMINATE, UPON THE EARLIER OF (I) THE EXPIRATION OF THE TWELVE (12)-MONTH
PERIOD MEASURED FROM THE DATE OF OPTIONEE’S DEATH OR (II) THE CLOSE OF BUSINESS
ON THE EXPIRATION DATE.


 


(C)           SHOULD OPTIONEE CEASE SERVICE BY REASON OF PERMANENT DISABILITY
WHILE THIS OPTION IS OUTSTANDING, THEN THIS OPTION SHALL TERMINATE UPON THE
EARLIER OF (I) THE EXPIRATION OF THE TWELVE (12) MONTH PERIOD MEASURED FROM THE
DATE OF SUCH CESSATION OF SERVICE OR (II) THE CLOSE OF BUSINESS ON THE
EXPIRATION DATE.


 


(D)           SHOULD OPTIONEE’S SERVICE TERMINATE BY REASON OF AN INVOLUNTARY
TERMINATION WITHIN TWELVE (12) MONTHS FOLLOWING A CORPORATE TRANSACTION OR
CHANGE IN CONTROL WHILE THIS OPTION IS OUTSTANDING, THEN THIS OPTION SHALL
TERMINATE UPON THE EARLIER OF (I) THE EXPIRATION OF THE TWELVE (12) MONTH PERIOD
MEASURED FROM THE DATE OF THE OPTIONEE’S INVOLUNTARY TERMINATION OR (II) THE
CLOSE OF BUSINESS ON THE EXPIRATION DATE.


 


(E)           DURING THE LIMITED PERIOD OF POST-SERVICE EXERCISABILITY, THIS
OPTION MAY NOT BE EXERCISED IN THE AGGREGATE FOR MORE THAN THE NUMBER OF OPTION
SHARES FOR WHICH THE OPTION IS EXERCISABLE AT THE TIME OF OPTIONEE’S CESSATION
OF SERVICE.  UPON THE EXPIRATION OF SUCH LIMITED EXERCISE PERIOD OR (IF EARLIER)
UPON THE EXPIRATION DATE, THIS OPTION SHALL TERMINATE AND CEASE TO BE
OUTSTANDING FOR ANY EXERCISABLE OPTION SHARES FOR WHICH THE OPTION HAS NOT BEEN
EXERCISED.  HOWEVER, THIS OPTION SHALL, IMMEDIATELY UPON OPTIONEE’S CESSATION OF
SERVICE FOR ANY REASON, TERMINATE AND CEASE TO BE OUTSTANDING WITH RESPECT TO
ANY OPTION SHARES FOR WHICH THIS OPTION IS NOT OTHERWISE AT THAT TIME
EXERCISABLE.


 


(F)            SHOULD OPTIONEE’S SERVICE BE TERMINATED FOR MISCONDUCT OR SHOULD
OPTIONEE OTHERWISE ENGAGE IN ANY MISCONDUCT WHILE THIS OPTION IS OUTSTANDING,
THEN THIS OPTION SHALL TERMINATE IMMEDIATELY AND CEASE TO REMAIN OUTSTANDING.


 


6.             SPECIAL ACCELERATION OF OPTION.


 


(A)           THIS OPTION, TO THE EXTENT OUTSTANDING AT THE TIME OF A CORPORATE
TRANSACTION BUT NOT OTHERWISE FULLY EXERCISABLE, SHALL AUTOMATICALLY ACCELERATE
SO THAT THIS OPTION SHALL,

 

2

--------------------------------------------------------------------------------


 


IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF SUCH CORPORATE TRANSACTION, BECOME
EXERCISABLE FOR ALL OF THE OPTION SHARES AT THE TIME SUBJECT TO THIS OPTION AND
MAY BE EXERCISED FOR ANY OR ALL OF THOSE OPTION SHARES AS FULLY VESTED SHARES OF
COMMON STOCK.  NO SUCH ACCELERATION OF THIS OPTION SHALL OCCUR, HOWEVER, IF AND
TO THE EXTENT: (I) THIS OPTION IS, IN CONNECTION WITH THE CORPORATE TRANSACTION,
TO BE ASSUMED BY THE SUCCESSOR CORPORATION (OR PARENT THEREOF) OR (II) THIS
OPTION IS TO BE REPLACED WITH A CASH INCENTIVE PROGRAM OF THE SUCCESSOR
CORPORATION WHICH PRESERVES THE SPREAD EXISTING AT THE TIME OF THE CORPORATE
TRANSACTION ON THE OPTION SHARES FOR WHICH THIS OPTION IS NOT OTHERWISE AT THAT
TIME EXERCISABLE (THE EXCESS OF THE FAIR MARKET VALUE OF THOSE OPTION SHARES
OVER THE AGGREGATE EXERCISE PRICE PAYABLE FOR SUCH SHARES) AND PROVIDES FOR
SUBSEQUENT PAYOUT IN ACCORDANCE WITH THE SAME OPTION EXERCISE/VESTING
SCHEDULE SET FORTH IN THE GRANT NOTICE.


 


(B)           IMMEDIATELY FOLLOWING THE CORPORATE TRANSACTION, THIS OPTION SHALL
TERMINATE AND CEASE TO BE OUTSTANDING, EXCEPT TO THE EXTENT ASSUMED BY THE
SUCCESSOR CORPORATION (OR PARENT THEREOF) IN CONNECTION WITH THE CORPORATE
TRANSACTION.


 


(C)           IF THIS OPTION IS ASSUMED IN CONNECTION WITH A CORPORATE
TRANSACTION, THEN THIS OPTION SHALL BE APPROPRIATELY ADJUSTED, IMMEDIATELY AFTER
SUCH CORPORATE TRANSACTION, TO APPLY TO THE NUMBER AND CLASS OF SECURITIES WHICH
WOULD HAVE BEEN ISSUABLE TO OPTIONEE IN CONSUMMATION OF SUCH CORPORATE
TRANSACTION HAD THE OPTION BEEN EXERCISED IMMEDIATELY PRIOR TO SUCH CORPORATE
TRANSACTION, AND APPROPRIATE ADJUSTMENTS SHALL ALSO BE MADE TO THE EXERCISE
PRICE, PROVIDED THE AGGREGATE EXERCISE PRICE SHALL REMAIN THE SAME.  TO THE
EXTENT THE HOLDERS OF COMMON STOCK RECEIVE CASH CONSIDERATION FOR THEIR COMMON
STOCK IN CONSUMMATION OF THE CORPORATE TRANSACTION, WITH THE PLAN
ADMINISTRATOR’S CONSENT PRIOR TO THE CONSUMMATION OF THE CORPORATE TRANSACTION,
THE SUCCESSOR CORPORATION MAY, IN CONNECTION WITH THE ASSUMPTION OR CONTINUATION
OF THIS OPTION, SUBSTITUTE ONE OR MORE SHARES OF ITS OWN COMMON STOCK WITH A
FAIR MARKET VALUE EQUIVALENT TO THE CASH CONSIDERATION PAID PER SHARE OF COMMON
STOCK IN SUCH CORPORATE TRANSACTION.


 


(D)           THIS OPTION SHALL CONTINUE, OVER OPTIONEE’S PERIOD OF SERVICE
FOLLOWING A CORPORATE TRANSACTION IN WHICH THIS OPTION IS ASSUMED, TO BECOME
EXERCISABLE FOR THE OPTION SHARES IN ONE OR MORE INSTALLMENTS IN ACCORDANCE WITH
THE PROVISIONS OF THIS AGREEMENT AND THE GRANT NOTICE.  HOWEVER, IMMEDIATELY
UPON AN INVOLUNTARY TERMINATION OF OPTIONEE’S SERVICE WITHIN TWELVE (12) MONTHS
FOLLOWING THE EFFECTIVE DATE OF THAT CORPORATE TRANSACTION, THIS OPTION, TO THE
EXTENT OUTSTANDING AT THE TIME BUT NOT OTHERWISE FULLY EXERCISABLE, SHALL
AUTOMATICALLY ACCELERATE AS TO A PART OF THE OPTION SHARES SO THAT THE TOTAL
NUMBER OF OPTION SHARES FOR WHICH THIS OPTION SHALL BE EXERCISABLE, AFTER TAKING
SUCH ACCELERATION INTO ACCOUNT, SHALL BE EQUAL TO THE GREATER OF (I) THE NUMBER
OF OPTION SHARES FOR WHICH THIS OPTION COULD HAVE, IN ACCORDANCE WITH THE NORMAL
EXERCISE SCHEDULE (AFTER TAKING INTO ACCOUNT ANY PRIOR EXERCISES), BEEN
EXERCISED AT THE TIME OF THE OPTIONEE’S INVOLUNTARY TERMINATION HAD OPTIONEE
COMPLETED TWICE THE AMOUNT OF SERVICE ACTUALLY COMPLETED BY HIM OR HER AT THE
TIME OF SUCH INVOLUNTARY TERMINATION (BUT IN NO EVENT SHALL THE NUMBER OF OPTION
SHARES FOR WHICH THIS OPTION BECOMES EXERCISABLE ON SUCH AN ACCELERATED BASIS
EXCEED THE NUMBER OF OPTION SHARES FOR WHICH THIS OPTION WOULD NOT HAVE
OTHERWISE BEEN EXERCISABLE AT THE TIME OF SUCH INVOLUNTARY TERMINATION IN
ACCORDANCE WITH THE NORMAL EXERCISE SCHEDULE) OR (II) THE NUMBER OF OPTION
SHARES FOR WHICH THE OPTION WOULD HAVE BECOME EXERCISABLE UNDER THE NORMAL
EXERCISE SCHEDULE HAD THE OPTIONEE ACTUALLY COMPLETED TWELVE (12) MONTHS OF
SERVICE PRIOR TO HIS OR HER INVOLUNTARY TERMINATION.


 


(E)           THIS OPTION SHALL NOT ACCELERATE UPON THE OCCURRENCE OF A CHANGE
IN CONTROL, AND THIS OPTION SHALL ACCORDINGLY, OVER OPTIONEE’S PERIOD OF SERVICE
FOLLOWING SUCH CHANGE IN CONTROL, CONTINUE TO BECOME EXERCISABLE FOR THE OPTION
SHARES IN ONE OR MORE INSTALLMENTS IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT AND THE GRANT NOTICE.  HOWEVER, IMMEDIATELY UPON AN INVOLUNTARY
TERMINATION OF OPTIONEE’S SERVICE WITHIN TWELVE (12) MONTHS FOLLOWING THAT
CHANGE IN CONTROL, THIS OPTION, TO THE EXTENT OUTSTANDING AT THE TIME BUT NOT
OTHERWISE FULLY EXERCISABLE, SHALL AUTOMATICALLY

 

3

--------------------------------------------------------------------------------


 


ACCELERATE AS TO A PART OF THE OPTION SHARES SO THAT THE TOTAL NUMBER OF OPTION
SHARES FOR WHICH THIS OPTION SHALL BE EXERCISABLE, AFTER TAKING SUCH
ACCELERATION INTO ACCOUNT, SHALL BE EQUAL TO THE GREATER OF (I) THE NUMBER OF
OPTION SHARES FOR WHICH THIS OPTION COULD HAVE, IN ACCORDANCE WITH THE NORMAL
EXERCISE SCHEDULE (AFTER TAKING INTO ACCOUNT ANY PRIOR EXERCISES), BEEN
EXERCISED AT THE TIME OF THE OPTIONEE’S INVOLUNTARY TERMINATION HAD OPTIONEE
COMPLETED TWICE THE AMOUNT OF SERVICE ACTUALLY COMPLETED BY HIM OR HER AT THE
TIME OF SUCH INVOLUNTARY TERMINATION (BUT IN NO EVENT SHALL THE NUMBER OF OPTION
SHARES FOR WHICH THIS OPTION BECOMES EXERCISABLE ON SUCH AN ACCELERATED BASIS
EXCEED THE NUMBER OF OPTION SHARES FOR WHICH THIS OPTION WOULD NOT HAVE
OTHERWISE BEEN EXERCISABLE AT THE TIME OF SUCH INVOLUNTARY TERMINATION IN
ACCORDANCE WITH THE NORMAL EXERCISE SCHEDULE) OR (II) THE NUMBER OF OPTION
SHARES FOR WHICH THE OPTION WOULD HAVE BECOME EXERCISABLE UNDER THE NORMAL
EXERCISE SCHEDULE HAD THE OPTIONEE ACTUALLY COMPLETED TWELVE (12) MONTHS OF
SERVICE PRIOR TO HIS OR HER INVOLUNTARY TERMINATION.


 


(F)            THIS AGREEMENT SHALL NOT IN ANY WAY AFFECT THE RIGHT OF THE
CORPORATION TO ADJUST, RECLASSIFY, REORGANIZE OR OTHERWISE CHANGE ITS CAPITAL OR
BUSINESS STRUCTURE OR TO MERGE, CONSOLIDATE, DISSOLVE, LIQUIDATE OR SELL OR
TRANSFER ALL OR ANY PART OF ITS BUSINESS OR ASSETS.


 


7.             ADJUSTMENT IN OPTION SHARES.  SHOULD ANY CHANGE BE MADE TO THE
COMMON STOCK BY REASON OF ANY STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION,
COMBINATION OF SHARES, EXCHANGE OF SHARES OR OTHER CHANGE AFFECTING THE
OUTSTANDING COMMON STOCK AS A CLASS WITHOUT THE CORPORATION’S RECEIPT OF
CONSIDERATION, APPROPRIATE ADJUSTMENTS SHALL BE MADE TO (A) THE TOTAL NUMBER
AND/OR CLASS OF SECURITIES SUBJECT TO THIS OPTION AND (B) THE EXERCISE PRICE IN
ORDER TO REFLECT SUCH CHANGE AND THEREBY PRECLUDE A DILUTION OR ENLARGEMENT OF
BENEFITS HEREUNDER.


 


8.             STOCKHOLDER RIGHTS.  THE HOLDER OF THIS OPTION SHALL NOT HAVE ANY
STOCKHOLDER RIGHTS WITH RESPECT TO THE OPTION SHARES UNTIL SUCH PERSON SHALL
HAVE EXERCISED THE OPTION, PAID THE EXERCISE PRICE AND BECOME A HOLDER OF RECORD
OF THE PURCHASED SHARES.


 


9.             MANNER OF EXERCISING OPTION.


 


(A)           IN ORDER TO EXERCISE THIS OPTION WITH RESPECT TO ALL OR ANY PART
OF THE OPTION SHARES FOR WHICH THIS OPTION IS AT THE TIME EXERCISABLE, OPTIONEE
(OR ANY OTHER PERSON OR PERSONS EXERCISING THE OPTION) MUST TAKE THE FOLLOWING
ACTIONS:


 

(I)            EXECUTE AND DELIVER TO THE CORPORATION A NOTICE OF EXERCISE
(ATTACHED HERETO AS EXHIBIT I) FOR THE OPTION SHARES FOR WHICH THE OPTION IS
EXERCISED.

 

(II)           PAY THE AGGREGATE EXERCISE PRICE FOR THE PURCHASED SHARES IN ONE
OR MORE OF THE FOLLOWING FORMS:

 

(A)          CASH OR CHECK MADE PAYABLE TO THE CORPORATION;

 

(B)           SHARES OF COMMON STOCK HELD BY OPTIONEE (OR ANY OTHER PERSON OR
PERSONS EXERCISING THE OPTION) FOR THE REQUISITE PERIOD NECESSARY TO AVOID A
CHARGE TO THE CORPORATION’S EARNINGS FOR FINANCIAL REPORTING PURPOSES AND VALUED
AT FAIR MARKET VALUE ON THE EXERCISE DATE; OR

 

(C)           IF THE OPTION IS EXERCISED FOR VESTED SHARES, THROUGH A SPECIAL
SALE AND REMITTANCE PROCEDURE PURSUANT TO WHICH OPTIONEE (OR ANY OTHER PERSON OR
PERSONS EXERCISING THE OPTION) SHALL CONCURRENTLY PROVIDE IRREVOCABLE
INSTRUCTIONS (1) TO A BROKERAGE FIRM (REASONABLY SATISFACTORY TO THE CORPORATION
FOR THE PURPOSES OF ADMINISTERING SUCH PROCEDURE IN COMPLIANCE WITH THE
CORPORATION’S PRE-NOTIFICATION/PRE-

 

4

--------------------------------------------------------------------------------


 

CLEARANCE POLICIES) TO EFFECT THE IMMEDIATE SALE OF THE PURCHASED SHARES AND
REMIT TO THE CORPORATION, OUT OF THE SALE PROCEEDS AVAILABLE ON THE SETTLEMENT
DATE, SUFFICIENT FUNDS TO COVER THE AGGREGATE EXERCISE PRICE PAYABLE FOR THE
PURCHASED SHARES PLUS ALL APPLICABLE FEDERAL, STATE AND LOCAL INCOME AND
EMPLOYMENT TAXES REQUIRED TO BE WITHHELD BY THE CORPORATION BY REASON OF SUCH
EXERCISE AND (2) TO THE CORPORATION TO DELIVER THE CERTIFICATES FOR THE
PURCHASED SHARES DIRECTLY TO SUCH BROKERAGE FIRM ON SUCH SETTLEMENT DATE IN
ORDER TO COMPLETE THE SALE.

 

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the option
exercise.

 

(III)          FURNISH TO THE CORPORATION APPROPRIATE DOCUMENTATION THAT THE
PERSON OR PERSONS EXERCISING THE OPTION (IF OTHER THAN OPTIONEE) HAVE THE RIGHT
TO EXERCISE THIS OPTION.

 

(IV)          MAKE APPROPRIATE ARRANGEMENTS WITH THE CORPORATION (OR PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING OPTIONEE) FOR THE SATISFACTION OF ALL FEDERAL,
STATE AND LOCAL INCOME AND EMPLOYMENT TAX WITHHOLDING REQUIREMENTS APPLICABLE TO
THE OPTION EXERCISE.

 


(B)           AS SOON AS PRACTICAL AFTER THE EXERCISE DATE, THE CORPORATION
SHALL ISSUE TO OR ON BEHALF OF OPTIONEE (OR ANY OTHER PERSON OR PERSONS
EXERCISING THIS OPTION) A CERTIFICATE FOR THE PURCHASED OPTION SHARES, WITH THE
APPROPRIATE LEGENDS AFFIXED THERETO.


 


(C)           IN NO EVENT MAY THIS OPTION BE EXERCISED FOR ANY FRACTIONAL
SHARES.


 


10.           COMPLIANCE WITH LAWS AND REGULATIONS.


 


(A)           THE EXERCISE OF THIS OPTION AND THE ISSUANCE OF THE OPTION SHARES
UPON SUCH EXERCISE SHALL BE SUBJECT TO COMPLIANCE BY THE CORPORATION AND
OPTIONEE WITH ALL APPLICABLE REQUIREMENTS OF LAW RELATING THERETO AND WITH ALL
APPLICABLE REGULATIONS OF ANY APPLICABLE STOCK EXCHANGE OR THE NASDAQ STOCK
MARKET ON WHICH THE COMMON STOCK MAY BE LISTED FOR TRADING AT THE TIME OF SUCH
EXERCISE AND ISSUANCE.


 


(B)           THE INABILITY OF THE CORPORATION TO OBTAIN APPROVAL FROM ANY
REGULATORY BODY HAVING AUTHORITY DEEMED BY THE CORPORATION TO BE NECESSARY TO
THE LAWFUL ISSUANCE AND SALE OF ANY COMMON STOCK PURSUANT TO THIS OPTION SHALL
RELIEVE THE CORPORATION OF ANY LIABILITY WITH RESPECT TO THE NON-ISSUANCE OR
SALE OF THE COMMON STOCK AS TO WHICH SUCH APPROVAL SHALL NOT HAVE BEEN OBTAINED.


 


11.           SUCCESSORS AND ASSIGNS.  EXCEPT TO THE EXTENT OTHERWISE PROVIDED
IN PARAGRAPHS 3 AND 6, THE PROVISIONS OF THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF, AND BE BINDING UPON, THE CORPORATION AND ITS SUCCESSORS AND ASSIGNS
AND OPTIONEE, OPTIONEE’S ASSIGNS, THE LEGAL REPRESENTATIVES, HEIRS AND LEGATEES
OF OPTIONEE’S ESTATE AND ANY BENEFICIARIES OF THIS OPTION DESIGNATED BY
OPTIONEE.


 


12.           NOTICES.  ANY NOTICE REQUIRED TO BE GIVEN OR DELIVERED TO THE
CORPORATION UNDER THE TERMS OF THIS AGREEMENT SHALL BE IN WRITING AND ADDRESSED
TO THE CORPORATION AT ITS PRINCIPAL CORPORATE OFFICES.  ANY NOTICE REQUIRED TO
BE GIVEN OR DELIVERED TO OPTIONEE SHALL BE IN WRITING AND ADDRESSED TO OPTIONEE
AT THE ADDRESS INDICATED ON THE CORPORATION’S RECORDS.  ALL NOTICES SHALL BE
DEEMED EFFECTIVE UPON PERSONAL DELIVERY OR UPON DEPOSIT IN THE U.S. MAIL,
POSTAGE PREPAID AND PROPERLY ADDRESSED TO THE PARTY TO BE NOTIFIED.

 

5

--------------------------------------------------------------------------------


 


13.           CONSTRUCTION.  THIS AGREEMENT AND THE OPTION EVIDENCED HEREBY ARE
MADE AND GRANTED PURSUANT TO THE PLAN AND ARE IN ALL RESPECTS LIMITED BY AND
SUBJECT TO THE TERMS OF THE PLAN.  ALL DECISIONS OF THE PLAN ADMINISTRATOR WITH
RESPECT TO ANY QUESTION OR ISSUE ARISING UNDER THE PLAN OR THIS AGREEMENT SHALL
BE CONCLUSIVE AND BINDING ON ALL PERSONS HAVING AN INTEREST IN THIS OPTION.


 


14.           GOVERNING LAW.  THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT
RESORT TO THAT STATE’S CONFLICT-OF-LAWS RULES.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT I

NOTICE OF EXERCISE

 

FOR EXERCISES EXECUTED THROUGH THE CORPORATION’S STOCK PLAN ADMINISTRATOR,
PLEASE SEE INSTRUCTIONS AND FORMS POSTED ON SUCH ADMINISTRATOR’S WEB SITE

 

I hereby notify United Online, Inc. (the “Corporation”) that I elect to purchase
                           shares of the Corporation’s Common Stock (the
“Purchased Shares”) at the option exercise price of $                       per
share (the “Exercise Price”) pursuant to that certain option (the “Option”)
granted to me under the Classmates Online, Inc. 2004 Stock Plan on
                         ,                  .

 

Concurrently with the delivery of this Exercise Notice to the Corporation, I
shall hereby pay to the Corporation the Exercise Price for the Purchased Shares
in accordance with the provisions of my agreement with the Corporation (or other
documents) evidencing the Option and shall deliver whatever additional documents
may be required by such agreement as a condition for exercise.  Alternatively, I
may utilize the special broker-dealer sale and remittance procedure specified in
my agreement to effect payment of the Exercise Price.

 

                              ,

Date

 

 

 

 

 

 

Optionee

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print name in exact manner it is to

 

 

appear on the stock certificate:

 

 

 

 

 

Address to which certificate is to be
sent, if different from address above:

 

 

 

 

 

 

 

 

 

 

 

Social Security Number:

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 


A.            AGREEMENT SHALL MEAN THIS STOCK OPTION AGREEMENT.


 


B.            BOARD SHALL MEAN THE CORPORATION’S BOARD OF DIRECTORS.


 


C.            CHANGE IN CONTROL MEANS A CHANGE IN OWNERSHIP OR CONTROL OF THE
CORPORATION EFFECTED THROUGH EITHER OF THE FOLLOWING TRANSACTIONS:


 

(i)            the acquisition, directly or indirectly by any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation), of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Corporation’s outstanding securities pursuant
to a tender or exchange offer made directly to the Corporation’s stockholders,
or

 

(ii)           a change in the composition of the Board over a period of
thirty-six (36) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.

 


D.            CODE SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


E.             COMMON STOCK SHALL MEAN SHARES OF THE CORPORATION’S COMMON STOCK.


 


F.             CORPORATE TRANSACTION SHALL MEAN EITHER OF THE FOLLOWING
STOCKHOLDER APPROVED TRANSACTIONS TO WHICH THE CORPORATION IS A PARTY:


 

(I)            A MERGER, CONSOLIDATION OR REORGANIZATION APPROVED BY THE
CORPORATION’S STOCKHOLDERS, UNLESS SECURITIES REPRESENTING MORE THAN FIFTY
PERCENT (50%) OF THE TOTAL COMBINED VOTING POWER OF THE VOTING SECURITIES OF THE
SUCCESSOR CORPORATION ARE IMMEDIATELY THEREAFTER BENEFICIALLY OWNED, DIRECTLY OR
INDIRECTLY AND IN SUBSTANTIALLY THE SAME PROPORTION, BY THE PERSONS WHO
BENEFICIALLY OWNED THE CORPORATION’S OUTSTANDING VOTING SECURITIES IMMEDIATELY
PRIOR TO SUCH TRANSACTION, OR

 

(II)           ANY STOCKHOLDER-APPROVED TRANSFER OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE CORPORATION’S ASSETS.

 

A-1

--------------------------------------------------------------------------------


 


G.            CORPORATION SHALL MEAN UNITED ONLINE, INC., A DELAWARE
CORPORATION, AND ANY SUCCESSOR CORPORATION TO ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OR VOTING STOCK OF UNITED ONLINE, INC. WHICH HAS ASSUMED THE PLAN.


 


H.            EMPLOYEE SHALL MEAN AN INDIVIDUAL WHO IS IN THE EMPLOY OF THE
CORPORATION (OR ANY PARENT OR SUBSIDIARY), SUBJECT TO THE CONTROL AND DIRECTION
OF THE EMPLOYER ENTITY AS TO BOTH THE WORK TO BE PERFORMED AND THE MANNER AND
METHOD OF PERFORMANCE.


 


I.              EXERCISE DATE SHALL MEAN THE DATE ON WHICH THE OPTION SHALL HAVE
BEEN EXERCISED IN ACCORDANCE WITH PARAGRAPH 9 OF THE AGREEMENT.


 


J.             EXERCISE PRICE SHALL MEAN THE EXERCISE PRICE PER OPTION SHARE AS
SPECIFIED IN THE GRANT NOTICE.


 


K.            EXERCISE SCHEDULE SHALL MEAN THE INSTALLMENT SCHEDULE SPECIFIED IN
THE GRANT NOTICE PURSUANT TO WHICH THE OPTION IS TO BECOME EXERCISABLE FOR THE
OPTION SHARES IN A SERIES OF INSTALLMENTS OVER OPTIONEE’S PERIOD OF SERVICE.


 


L.             EXPIRATION DATE SHALL MEAN THE DATE ON WHICH THE OPTION EXPIRES
AS SPECIFIED IN THE GRANT NOTICE.


 


M.           FAIR MARKET VALUE PER SHARE OF COMMON STOCK ON ANY RELEVANT DATE
SHALL BE DETERMINED IN ACCORDANCE WITH THE FOLLOWING PROVISIONS:


 

(I)            IF THE COMMON STOCK IS AT THE TIME TRADED ON THE NASDAQ STOCK
MARKET, THEN THE FAIR MARKET VALUE SHALL BE DEEMED EQUAL TO THE CLOSING SELLING
PRICE PER SHARE OF COMMON STOCK ON THE DATE IN QUESTION, AS THE PRICE IS
REPORTED BY THE NATIONAL ASSOCIATION OF SECURITIES DEALERS ON THE NASDAQ STOCK
MARKET.  IF THERE IS NO CLOSING SELLING PRICE FOR THE COMMON STOCK ON THE DATE
IN QUESTION, THEN THE FAIR MARKET VALUE SHALL BE THE CLOSING SELLING PRICE ON
THE LAST PRECEDING DATE FOR WHICH SUCH QUOTATION EXISTS, OR

 

(II)           IF THE COMMON STOCK IS AT THE TIME LISTED ON ANY STOCK EXCHANGE,
THEN THE FAIR MARKET VALUE SHALL BE DEEMED EQUAL TO THE CLOSING SELLING PRICE
PER SHARE OF COMMON STOCK ON THE DATE IN QUESTION ON THE STOCK EXCHANGE
DETERMINED BY THE PLAN ADMINISTRATOR TO BE THE PRIMARY MARKET FOR THE COMMON
STOCK, AS SUCH PRICE IS OFFICIALLY QUOTED IN THE COMPOSITE TAPE OF TRANSACTIONS
ON SUCH EXCHANGE.  IF THERE IS NO CLOSING SELLING PRICE FOR THE COMMON STOCK ON
THE DATE IN QUESTION, THEN THE FAIR MARKET VALUE SHALL BE THE CLOSING SELLING
PRICE ON THE LAST PRECEDING DATE FOR WHICH SUCH QUOTATION EXISTS.

 


N.            GRANT DATE SHALL MEAN THE DATE OF GRANT OF THE OPTION AS SPECIFIED
IN THE GRANT NOTICE.


 


O.            GRANT NOTICE SHALL MEAN THE NOTICE OF GRANT OF STOCK OPTION OR THE
CERTIFICATE OF STOCK OPTION GRANT ACCOMPANYING THE AGREEMENT OR POSTED ON A WEB
SITE MAINTAINED BY THE CORPORATION’S STOCK PLAN ADMINISTRATOR CONTAINING THE
TERMS AUTHORIZED BY THE CORPORATION, PURSUANT TO WHICH OPTIONEE HAS BEEN
INFORMED OF THE BASIC TERMS OF THE OPTION EVIDENCED HEREBY.


 


P.             INVOLUNTARY TERMINATION SHALL MEAN THE TERMINATION OF OPTIONEE’S
SERVICE BY REASON OF:

 

A-2

--------------------------------------------------------------------------------


 

(I)            OPTIONEE’S INVOLUNTARY DISMISSAL OR DISCHARGE BY THE CORPORATION
(OR ANY PARENT OR SUBSIDIARY) FOR REASONS OTHER THAN MISCONDUCT, OR

 

(II)           OPTIONEE’S VOLUNTARY RESIGNATION FOLLOWING (A) A MATERIAL
REDUCTION IN THE SCOPE OF HIS OR HER DAY-TO-DAY RESPONSIBILITIES AT THE
CORPORATION (OR ANY PARENT OR SUBSIDIARY), IT BEING UNDERSTOOD THAT A CHANGE IN
OPTIONEE’S TITLE SHALL NOT, IN AND OF ITSELF, BE DEEMED A MATERIAL REDUCTION,
(B) A REDUCTION IN OPTIONEE’S BASE SALARY OR (C) A RELOCATION OF OPTIONEE’S
PLACE OF EMPLOYMENT BY MORE THAN FIFTY (50) MILES, PROVIDED AND ONLY IF SUCH
CHANGE, REDUCTION OR RELOCATION IS EFFECTED BY THE CORPORATION (OR ANY PARENT OR
SUBSIDIARY) WITHOUT OPTIONEE’S CONSENT.

 


Q.            MISCONDUCT SHALL MEAN THE COMMISSION OF ANY ACT OF FRAUD,
EMBEZZLEMENT OR DISHONESTY BY OPTIONEE, ANY UNAUTHORIZED USE OR DISCLOSURE BY
OPTIONEE OF CONFIDENTIAL INFORMATION OR TRADE SECRETS OF THE CORPORATION (OR ANY
PARENT OR SUBSIDIARY), OR ANY OTHER INTENTIONAL MISCONDUCT BY OPTIONEE ADVERSELY
AFFECTING THE BUSINESS OR AFFAIRS OF THE CORPORATION (OR ANY PARENT OR
SUBSIDIARY) IN A MATERIAL MANNER.  THE FOREGOING DEFINITION SHALL NOT BE DEEMED
TO BE INCLUSIVE OF ALL THE ACTS OR OMISSIONS WHICH THE CORPORATION (OR ANY
PARENT OR SUBSIDIARY) MAY CONSIDER AS GROUNDS FOR THE DISMISSAL OR DISCHARGE OF
OPTIONEE OR ANY OTHER INDIVIDUAL IN THE SERVICE OF THE CORPORATION (OR ANY
PARENT OR SUBSIDIARY).


 


R.            NON-STATUTORY OPTION SHALL MEAN AN OPTION NOT INTENDED TO SATISFY
THE REQUIREMENTS OF CODE SECTION 422.


 


S.             NOTICE OF EXERCISE SHALL MEAN THE NOTICE OF EXERCISE IN THE FORM
ATTACHED HERETO AS EXHIBIT I.


 


T.            OPTION SHARES SHALL MEAN THE NUMBER OF SHARES OF COMMON STOCK
SUBJECT TO THE OPTION AS SPECIFIED IN THE GRANT NOTICE.


 


U.            OPTIONEE SHALL MEAN THE PERSON TO WHOM THE OPTION IS GRANTED AS
SPECIFIED IN THE GRANT NOTICE.


 


V.            PARENT SHALL MEAN ANY CORPORATION (OTHER THAN THE CORPORATION) IN
AN UNBROKEN CHAIN OF CORPORATIONS ENDING WITH THE CORPORATION, PROVIDED EACH
CORPORATION IN THE UNBROKEN CHAIN (OTHER THAN THE CORPORATION) OWNS, AT THE TIME
OF THE DETERMINATION, STOCK POSSESSING FIFTY PERCENT (50%) OR MORE OF THE TOTAL
COMBINED VOTING POWER OF ALL CLASSES OF STOCK IN ONE OF THE OTHER CORPORATIONS
IN SUCH CHAIN.


 


W.           PERMANENT DISABILITY SHALL MEAN THE INABILITY OF OPTIONEE TO ENGAGE
IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY DETERMINABLE
PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR HAS
LASTED OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF TWELVE (12) MONTHS
OR MORE.


 


X.            PLAN SHALL MEAN THE CLASSMATES ONLINE, INC. 2004 STOCK PLAN, AS
ASSUMED AND ADMINISTERED BY UNITED ONLINE, INC..


 


Y.            PLAN ADMINISTRATOR SHALL MEAN EITHER THE BOARD OR A COMMITTEE OF
THE BOARD ACTING IN ITS CAPACITY AS ADMINISTRATOR OF THE PLAN.

 

A-3

--------------------------------------------------------------------------------


 


Z.            SERVICE SHALL MEAN THE OPTIONEE’S PERFORMANCE OF SERVICES FOR THE
CORPORATION (OR ANY PARENT OR SUBSIDIARY) IN THE CAPACITY OF AN EMPLOYEE, A
NON-EMPLOYEE MEMBER OF THE BOARD OF DIRECTORS OR AN INDEPENDENT CONTRACTOR.


 


AA.        STOCK EXCHANGE SHALL MEAN THE AMERICAN STOCK EXCHANGE OR THE NEW YORK
STOCK EXCHANGE.


 


BB.          SUBSIDIARY SHALL MEAN ANY CORPORATION (OTHER THAN THE CORPORATION)
IN AN UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH THE CORPORATION, PROVIDED
EACH CORPORATION (OTHER THAN THE LAST CORPORATION) IN THE UNBROKEN CHAIN OWNS,
AT THE TIME OF THE DETERMINATION, STOCK POSSESSING FIFTY PERCENT (50%) OR MORE
OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK IN ONE OF THE OTHER
CORPORATIONS IN SUCH CHAIN.

 

A-4

--------------------------------------------------------------------------------